DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 05/28/2021, in which claims 1, 4, 6, 8-9, 15-16, 18 and 20 were amended, has been entered.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Mr. Sunwoo Lee on 7/27/2021.
The application has been amended as follows: 
Regarding claim 1, claim 1 has been amended as follows:
1. (Currently Amended) An electroluminescent display device comprising:
a substrate including an active area and a non-active area surrounding the active area, the active area including a plurality of aperture portions, and the non-active area including a low level voltage line contact portion;
an active layer disposed in each of the aperture portion;
a low level voltage line disposed in the low level voltage line contact portion, the active layer and the low level voltage line disposed on a same layer;
a gate electrode disposed on a gate insulating film covering a middle portion of the active layer;

source-drain electrodes disposed on the insulating layer, the source-drain electrodes contact both end portions of the active layer;
a first connection electrode disposed on the insulating layer and connected with the low level voltage line;
a passivation layer on the source-drain electrodes and the first connection electrode;
a planarization layer on the passivation layer;
a first electrode provided on the planarization layer;
a second connection electrode on the planarization layer;
a bank covering an end of the first electrode and defining an emission area, the emission area corresponding to each of the aperture portions;
an emission layer provided on the first electrode in the emission area defined by the bank;
a second electrode provided on the emission layer and a first portion of the bank; and
a conductive layer provided on the second electrode that is disposed on the first portion of the bank and extended onto a second portion of the bank where no second electrode is provided, 
wherein no conductive layer is provided on the emission layer at the plurality of aperture portions, and no bank is provided at the low level voltage line contact portion, 
second connection electrode at the low level voltage line contact portion,
wherein the source-drain electrodes and the first connection electrode are disposed on a same layer and made of a same material, and
wherein the first electrode and the second connection electrode are disposed on a same layer and made of a same material.

Regarding claim 6, claim 6 has been amended as follows:
6. (Currently Amended) The electroluminescent display device according to claim 5, wherein the second electrode is connected with the low level voltage line via the electrode located in the contact hole.

Regarding claim 8, claim 8 has been amended as follows:
8. (Currently Amended) The electroluminescent display device according to claim 4, wherein the conductive layer is connected with the low level voltage line via the electrode located in the contact hole.

Regarding claim 9, claim 9 has been amended as follows:
9. (Currently Amended) An electroluminescent display device comprising:
a substrate where an active area and a non-active area are defined, the active area corresponding to middle portions of the substrate, and the non-active area corresponding to circumference portions of the substrate;

a low level voltage line disposed at a low level voltage line contact portion of the non-active area, the active layer and the low level voltage line disposed on a same layer;
a gate electrode disposed on a gate insulating film covering a middle portion of the active layer;
an intermediate insulating layer on the gate electrode and the active layer;
source-drain electrodes disposed on the insulating layer, the source-drain electrodes contact both end portions of the active layer;
a first connection electrode disposed on the insulating layer and at the low level voltage line contact portion of the non-active area and electrically connected to the low level voltage line;
a passivation layer on the source-drain electrodes and the first connection electrode;
a planarization layer on the passivation layer;
a first electrode disposed on the planarization layer;
a second connection electrode on the planarization layer and at the low level voltage line contact portion of the non-active area and electrically connected to the first connection electrode;
a bank covering both lateral ends of the first electrode and defining an emission area which  corresponds to an aperture portion of the active area;
an emission layer disposed on the first electrode and in the emission area defined by the bank;

a conductive layer disposed on the second electrode and positioned on the first portion of the bank and extended onto a second portion of the bank where no second electrode is provided, 
wherein no conductive layer is provided on the emission layer at the plurality of aperture portions, and no bank is provided at the low level voltage line contact portion, and
wherein the conductive layer is in contact with the second electrode that is disposed on the first portion of the bank, and the conductive layer is further in contact with the second connection electrode at the low level voltage line contact portion,
wherein the source-drain electrodes and the first connection electrode are disposed on a same layer and made of a same material, and
wherein the first electrode and the second connection electrode are disposed on a same layer and made of a same material.

Regarding claim 11, claim 11 has been amended as follows:
11. (Currently Amended) The electroluminescent display device according to claim 9, 
wherein the planarization layer and the passivation layer have a contact hole.

Regarding claim 13, claim 13 has been amended as follows:
electrode located in the contact hole.

Regarding claim 15, claim 15 has been amended as follows:
15. (Currently Amended) The electroluminescent display device according to claim 11, wherein the second electrode is electrically connected with the low level voltage line through the electrode located in the contact hole.

Regarding claim 16, claim 16 has been amended as follows:
16. (Currently Amended) An electroluminescent display device comprising:
a substrate where an active area and a non-active area are defined, wherein the active area includes an aperture portion and a bank portion, and the non-active area includes a gate driver, a pad portion and a low level voltage line contact portion;
a thin film transistor disposed at the aperture portion of the active area, wherein the thin film transistor including an active layer, a gate insulating layer, a gate electrode, an intermediate insulating layer and source-drain electrodes;
a passivation layer covering the thin film transistor and having first and second contact holes;
a first electrode disposed at the aperture portion and electrically connected to the thin film transistor 

a second electrode disposed on the emission layer and a first portion of the bank portion;
an emission layer disposed between the first and second electrodes in the emission area defined by the bank portion;
a low level voltage line disposed at a low level voltage line contact portion of the non-active area;
a first connection electrode disposed at a same layer and made of a same material with the source-drain electrodes, the first connection electrode connected to the low level voltage line;
a second connection electrode disposed at a low level voltage line contact portion of the non-active area and electrically connected to the low level voltage line 
a conductive layer disposed on the second electrode that is disposed on the first portion of the bank portion and extended onto a second portion of the bank where no second electrode is provided,
wherein no conductive layer is provided on the emission layer at the plurality of aperture portions, and no bank is provided at the low level voltage line contact portion, and

wherein the first electrode and the second connection electrode are disposed on a same layer and made of a same material.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to the claims and arguments were persuasive. Prior art of record does not fairly disclose or make obvious the claimed device as a whole. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822